Name: 96/78/EC: Commission Decision of 10 January 1996 laying down the criteria for entry and registration of equidae in stud-books for breeding purposes (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  information and information processing;  means of agricultural production;  natural and applied sciences
 Date Published: 1996-01-25

 Avis juridique important|31996D007896/78/EC: Commission Decision of 10 January 1996 laying down the criteria for entry and registration of equidae in stud-books for breeding purposes (Text with EEA relevance) Official Journal L 019 , 25/01/1996 P. 0039 - 0040COMMISSION DECISION of 10 January 1996 laying down the criteria for entry and registration of equidae in stud-books for breeding purposes (Text with EEA relevance) (96/78/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions govering intra-Community trade in equidae (1), and in particular Article 4 (2) (b) thereof,Whereas under Article 4 (2) (b) of Directive 90/427/EEC the harmonized criteria govering the entry of equidae in stud-books should be established;Whereas it is therefore necessary to lay down the criteria for the entry of equidae in stud-books for breeding purposes;Whereas precise conditions relating to lineage and identification must be met prior to entry in the stud-book;Whereas allowance should be made for the division of the stud-book into different sections and classes so that certain types of animals will not be excluded;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics,HAS ADOPTED THIS DECISION:Article 1 1. To qualify for entry in the main section of the stud-book of its breed registered equidae must:- be descended from parents entered in the main section of a stud-book of that same breed and have a pedigree established in accordance with the rules of that stud-book,- be identified as foal at foot according to the rules of that stud-book, which at least should require the covering certificate.2. In derogation from the first indent of paragraph 1, an animal can be entered in the main section to take part in a cross breeding programme approved by the organization or association according to the rules of that stud-book. The cross breeding programme should mention the breeds which are allowed to take part.Article 2 1. The main section of a stud-book may be divided in conformity with No 3 (b), fifth indent, of the Annex of Commission Decision 92/353/EEC (2) laying down the criteria for the approval or recognition of organizations and associations which maintain or establish stud-books for registered equidae into several classes according to the animals' merits. Only equidae meeting the criteria laid down in Article 1 may be entered in one of those classes.2. Where a stud-book contains several classes in the main section, an animal from another stud-book shall be entered in the class of the stud-book whose criteria it meets.Article 3 1. An organization or association keeping a stud-book may decide that an animal, which does not meet the criteria laid down in Article 1, may be entered in a supplementary section of that stud-book. The animal must meet the following requirements:- be identified in accordance with the stud-book rules,- be judged to conform to the breed standard,- have a minimum performance as laid down in the stud-book rules.2. The organization or association should fix the rules allowing progeny of such animals to enter the main section.Article 4 This Decision is addressed to the Member States.Done at Brussels, 10 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 55.(2) OJ No L 192, 11. 7. 1992, p. 63.